Citation Nr: 9901366	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
spinal disability.


REPRESENTATION

Appellant represented by:	Richard L. Boyer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to February 
1950, and from May 1951 to January 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In October 1959 the RO denied service connection for a 
spinal disability; the veteran did not appeal.

2.  The evidence submitted since the October 1959 rating 
decision includes significant information not previously 
considered which bears directly and substantially upon 
specific matters under consideration.


CONCLUSIONS OF LAW

1.  The October 1959 rating decision, which denied service 
connection for a spinal disability, is final.  38 U.S.C.A. 
§ 4005 (1959); 38 C.F.R. § 3.104(a) (1959); (currently 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the October 1959 rating decision 
in support of the veterans application to reopen the claim 
for service connection for a spinal disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1959 the RO denied service connection for a spinal 
disability.  The veteran was notified by correspondence dated 
November 16, 1959, but did not appeal.  Therefore, the 
October 1959 rating decision is final.  38 U.S.C.A. § 4005 
(1959); 38 C.F.R. § 3.104(a) (1959); (currently 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when new and material evidence 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, evidence submitted since the denial of the 
veterans claim in October 1959 includes information which 
bears directly and substantially upon specific matters under 
consideration.  The record reflects that the specified bases 
for the denial of service connection included the lack of 
evidence of an injury during active service or a present back 
disability.  The evidence added to the record includes 
service records which suggests that the veteran was involved 
in a helicopter crash in May 1954 and private and VA medical 
records demonstrating post-service diagnoses of chronic low 
back pain, degenerative disc disease and degenerative joint 
disease.  Most of the private clinical records refer to 
treatment following a motor vehicle accident in 1987 and 
include several references to a plane or helicopter crash in 
service that did not result in chronic sequelae.  

The Board finds that the post-service medical records added 
to the record are new since they were not available for 
review in October 1959, and that they are material since 
they bear directly on matters which were the bases of the 
prior denial of service connection.  The Board notes that the 
evidence submitted with the current claim includes voluminous 
evidence demonstrating treatment for spinal disability.  The 
Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In addition, the Board finds that the service records added 
to the record are new and material to the veterans 
claim.  Therefore, the Board finds the veteran is entitled to 
de novo consideration of this evidence by the originating 
agency.  38 C.F.R. § 3.156.

The Board must conclude, however, that further adjudication 
of this matter may not be undertaken at this time.  The Court 
has found that if action by the Board involves a question not 
previously addressed, and such action could be prejudicial to 
the veteran, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In light of the 
determination above, de novo action on this claim must be 
accomplished by the RO before review by the Board can be 
undertaken.


ORDER

New and material evidence has been submitted sufficient to 
reopen a claim for entitlement to service connection for a 
spinal disability.  To this extent, the appeal is granted.


REMAND

Since it has been determined that the veteran has submitted 
new and material evidence sufficient to reopen his claim for 
service connection for a spinal disability, and that 
additional development is necessary for a proper appellate 
decision, the Board must remand the case to the RO.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claim.  All pertinent 
evidence should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of any spinal 
disability.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment of 
the spine.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO must adjudicate the 
claim of entitlement to service 
connection for a spinal disability on a 
de novo basis.

If the benefit sought is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
